DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
The disclosure is objected to because this application contains compact disc(s) or text file(s) submitted via EFS-Web as part of the originally filed subject matter, but does not contain an incorporation by reference statement for the compact discs or text files. See 37 CFR 1.77(b)(5) and MPEP § 502.05. Applicant is required to insert in the specification an appropriate incorporation-by-reference statement.


Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites poly(D,L-lactide-co-glycolide) twice.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 1:9 to 9:1, and the claim also recites 1:3 to 5:1 which is the narrower statement of the range/limitation. The claim is are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The terms "low melting" and “high melting” in claim 1 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The scope of melting points embraced by each classification is not known. Thus the compounds that qualify for inclusion in the composition within these categories is unclear.
Claim 14 is unclear regarding the limitations it adds to the claimed product. The claim recites “following one-time addition of an incretin mimetic”. It is unclear if this is to be a method step of administering this component separate from the depot and the 
Claim 16 contains several seemingly random recitations as “conditions”. This include “as sedatives” and “for gender assignment measures recitation”. 
Claim 16 recites acronyms for which there are no definitions in the claims. COPD is likely an abbreviation for chronic obstructive pulmonary disease and its full name which appears in the specification, should appear at its first recitation in the claims. The identity of “ADHS” which is also recited is unknown and the specification does not provide a definition.
Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  administering the depot of claim 1 to a patient, subject, and/or cells. The claim recites .
Claim 16 also recites a “method of treatment…wherein the condition includes…” and subsequently lists dozens of conditions that end with “and type 2 diabetes mellitus”. The conditions are not provided as a proper Markush group where a condition is selected from amongst a closed group of options, but instead is recited as a groups of conditions that are all simultaneously treated by the method. In addition, some of the listed combinations are not possible at the same time such as irritability in foetal alcohol syndrome and Alzheimer’s disease. Thus the scope of the claimed condition(s) is unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winter et al. (US PGPub No. 2011/0059140 – see IDS).
Winter discloses an extruded dosage form composed of 16 wt% of a triglyceride of lauric aid, myristic acid, and palmitic acid that melts at 36⁰C (low-melting) and 64 wt% of glyceryl tristearate that melts at 71⁰C (high-melting) (see example 1; instant claims 1--2a at 10 wt% and polyethylene glycol (auxiliary agent) at 10 wt%. The extruded product has a diameter of 2 mm and a length of 2.3 cm, yielding a 1:11.5 ratio of diameter to length (see paragraph 175 instant claims 9-10). The product is made by generating a homogenous mixture of the components that are then extruded at 40⁰C (see paragraphs 148 and 175; instant claims 7 and 11). Thus instant claims 1-5, 7 and 9-11 are anticipated by Winter et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al.
Winter et al. disclose an extruded dosage form composed of 16 wt% of a triglyceride of lauric aid, myristic acid, and palmitic acid that melts at 36⁰C (low-melting) and 64 wt% of glyceryl tristearate that melts at 71⁰C (high-melting) (see example 1; instant claims 1-5). These compounds are instantly recited as being broken down by lipase (see instant table 1). The dosage form additionally includes interferon -2a at 10 wt% and polyethylene glycol (auxiliary agent) at 10 wt%. The extruded product has a diameter of 2 mm and a length of 2.3 cm, yielding a 1:11.5 ratio of diameter to length (see paragraph 175 instant claims 9-10). The product is made by generating a homogenous mixture of the components that are then extruded at 40⁰C (see paragraphs 148 and 175; instant claims 7 and 11). In addition to interferons, Winter et al. teach a number of other therapeutic substances that may be included in the delivery depot and name monoclonal antibodies, insulin, and human growth hormone (see paragraphs 114, 117-120; instant claim 6). Administration via implantation in a subject is taught as is the release of the contained biological substance over at least one week (see paragraphs 151-153).
While a full example for each embodiment that follows from the teachings of Winter et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select another biologically active compound that they teach to employ in their exemplified dosage form in place of the interferon. This modification would also have been obvious as the simple .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. as applied to claims 1-7 and 9-11 above, and further in view of Guse et al. (International Journal of Pharmaceutics 2006 314:137-144).
Winter et al. render obvious the limitations of instant claim 1. The presence of an exterior coating is not detailed.
Guse et al. teach solid lipid implants that are composed of a lipid and protein to be delivered that are combined in a single matrix (see abstract and page 138 second column third full paragraph). The solid matrix is subsequently coated with poly(lactide-co-glycolide) (PLGA), an auxiliary agent that modifies the release of the protein (see page 139 first column first full paragraph). The coating was found to delay release of the contained active (see figures 3 and 7). Further modifications to the lipid implant included the addition of a water soluble poragen in the matrix that increased the rate of release as the proportion increased (see figures 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a PLGA layer to the exterior of the device of Winter et al. as taught by Guse et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here the improvement is the ability of the artisan to tune the release kinetics of the contained proteins such that a desired temporal release can be achieved. Therefore claim 8 is obvious over Winter et al. in view of Guse et al.

Claims 12 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. as applied to claims 1-7 and 9-11 above, and further in view of Mihov et al. (US PGPub No. 2017/0367992).
Winter et al. render obvious the limitations of instant claim 11. A second extrusion step is not detailed.
Mihov et al. teach solid drug delivery implants that are made via extrusion (see paragraphs 6-10 and 65-70). Here the matrix material and the drug are combined and fed into an extruder (see paragraph 70). More uniform mixing is taught to occur when the extrusion is performed twice such that the drug and matrix are blended, extruded, ground, and then extruded a second time (see paragraph 70). The grinding step implicitly includes a step of cutting.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional steps of cutting, grinding and then a repetition of the extrusion after the first extrusion step of Winter et al. as taught by Mihov et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 12 and 16 are obvious over Winter et al. in view of Mihov et al.


Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615